Title: Benjamin Waterhouse to James Madison, 14 February 1829
From: Waterhouse, Benjamin
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Cambridge
                                
                                Feby. 14th. 1829.
                            
                        
                         
                        Here send for your acceptance a production of early life, being my inaugural oration, when inducted into the
                            office of Profr. of the Theory & Practice of Physic in this University, nearly half a century since. On
                            recollecting the labour & study it cost me, at that time, I have spared it from the flames with a few other
                            papers. I have no hesitation in saying, that if it be not classical, it has not been for want of pains.
                        Since the curious correspondence between the forlorn remnants of the Hartford Convention, and President
                            Adams, I have longed to converse with you on the subject, but never shall. Except Mr Adams, you are, perhaps, the only
                            personage left who knows much of the secret history of those fearful times. Had the elder President Adams, and Mr Gerry,
                            and Governor Sullivan, and Eustis been living, these fragments, these fag ends of the Essex junto would never have
                            ventured to pour the troubled stream of their eloquence into the ears of a disgusted public. Their folly, so conspicuous
                            in their appeal, shews how true it is, that "those whom the Gods doom to perdition, they first render them insane.
                        I here send my best compliments to your good Lady, whose hospitality, with yours, I never wish to forget: and
                            I beg you to accept for yourself an high degree of respect from your obedient servt.
                        
                        
                            
                                Benjamin Waterhouse
                            
                        
                    